626 F. Supp. 2d 1348 (2009)
In re DAIRY FARMERS OF AMERICA, INC., CHEESE ANTI-TRUST LITIGATION.
MDL No. 2031.
United States Judicial Panel on Multidistrict Litigation.
June 15, 2009.
Before JOHN G. HEYBURN II, Chairman, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR. and FRANK C. DAMRELL, JR., Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Common defendant Dairy Farmers of America, Inc. (DFA) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Northern District of Illinois. All responding plaintiffs agree.
This litigation currently consists of five actions listed on Schedule A and pending in two districts, four actions in the Northern District of Illinois and one action in the Middle District of Florida.[1]
After considering the argument of counsel, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Northern District of Illinois will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions allege that DFA engaged in a pattern of manipulated transactions for cheese and/or milk futures on *1349 the Chicago Mercantile Exchange (CME) in order to raise the price of milk, cheese and other dairy products in violation of federal or state antitrust statutes. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary.
We concur that the Northern District of Illinois is an appropriate transferee forum for this litigation. All actions arise out of the DFA's purchases on the CME in Chicago, Illinois, and relevant documents and witnesses will likely be located in that district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action listed on Schedule A and pending outside the Northern District of Illinois is transferred to the Northern District of Illinois and, with the consent of that court, assigned to the Honorable William J. Hibbler for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.
            SCHEDULE A
Middle District of Florida
Francisco Hernandez v. Dairy Farmers
  of America, Inc., C.A. No. 8:09-165
Northern District of Illinois
Adam Properties, Inc. v. Dairy Farmers
  of America, Inc., et al., C.A. No.
  1:08-7232 Stew Leonard's Inc. v. Dairy
  Farmers of America, Inc., et al., C.A.
  No. 1:08-7394 Valley Gold LLC v. Dairy
  Farmers of America, Inc., et al., C.A.
  No. 1:09-387 Indriolo Distributors, Inc.
  v. Dairy Farmers of America, Inc., et
  al., C.A. No. 1:09-1599
NOTES
[1]  The Panel has been notified that a potentially related action has recently been filed in the Northern District of Illinois. This action will be treated as a potential tag-along action. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).